 



Exhibit 10.1
CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
     This Confidential Settlement Agreement and General Release is made and
entered into on this 10th day of August 2006 (the “Effective Date”), by and
between Paul A. Toback, on behalf of himself, his heirs, executors,
administrators, successors and/or assigns (hereinafter collectively referred to
as “TOBACK”), and Bally Total Fitness Holding Corporation, on behalf of itself,
its subsidiaries, affiliates, predecessors, insurers, attorneys, successors,
assigns; and their directors, officers, employees, and agents (hereinafter
collectively referred to as the “COMPANY” or “BALLY”).
     WHEREAS, TOBACK was continuously employed by the COMPANY since September,
1997, and most recently under the title of President and Chief Executive Officer
of BALLY between January 1, 2003 and the Effective Date; and
     WHEREAS, TOBACK and the COMPANY entered into an Employment Agreement dated
as of August 24, 2004, as amended (“Employment Agreement,” attached hereto as
Exhibit A); and
     WHEREAS, TOBACK’S employment with the COMPANY will be involuntarily
terminated without Cause (as defined in the Employment Agreement) on August 11,
2006 (the “Termination Date”); and
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is agreed as follows:
Payments and Benefits to be Provided to TOBACK
     1. The COMPANY shall provide to TOBACK the payments and benefits described
in the Term Sheet attached hereto as Exhibit B, which is hereby expressly
incorporated by reference herein and made part hereof. All such payments and
benefits and other items of taxable income shall be subject to applicable wage
withholding of income and employment taxes and shall be reported on IRS Form
W-2.
Release to the COMPANY
     2. In exchange for the consideration provided pursuant to this Agreement,
TOBACK hereby releases the COMPANY and any and all of its predecessors,
successors, parents, affiliates and subsidiaries, and its or their present and
former officers, directors, agent, employees, and shareholders, and the various
benefit plans, committees, trustees, fiduciaries, and trusts from any and all
claims or causes of action he may have or claim to have against the COMPANY
including, but not limited to, any claims arising out of or relating in any way
to his

 



--------------------------------------------------------------------------------



 



employment with the COMPANY and/or the termination of that employment and the
Employment Agreement, except to the extent expressly provided herein. The claims
released include, but are not limited to: (a) all statutory claims including
claims arising under the Illinois Revised Statutes, the Illinois Human Rights
Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”) as amended by the Older Worker’s Benefit Protection Act,
the Americans with Disabilities Act, the Rehabilitation Act, the Employee
Retirement Income Security Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Sarbanes-Oxley Act of 2002, and the Family
and Medical Leave Act; (b) all claims arising under the United States or
Illinois Constitutions, or any Executive Order, or derived from or based upon
any federal or state regulations; (c) all common law claims including claims for
wrongful discharge, violation of public policy, breach of an express or implied
contract, breach of an implied covenant of good faith and fair dealing,
negligent or intentional infliction of emotional distress, defamation,
conspiracy, tortious interference with contract or prospective economic
advantage, promissory estoppel, equitable estoppel, fraud, misrepresentations,
detrimental reliance, retaliation, and negligence; (d) all claims for any
compensation including back wages, front pay, bonuses or awards, commissions,
fringe benefits, car allowance, car expenses, disability benefits, severance
benefits, reinstatements, retroactive seniority, pension benefits,
profit-sharing, contributions to 401(k) plans, or any other form of economic
loss; (e) all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation, interest, liquidated damages, and punitive
damages; and (f) all claims for costs and attorneys’ fees.
     Notwithstanding the foregoing, nothing in this Section 2 is intended, nor
shall be construed, to release any future claims arising after the date of
execution of this Agreement or to limit any existing right or vested benefits
which TOBACK may possess in accordance with the terms of any of the COMPANY’S
welfare benefit plans or pension or profit sharing/401(k) plans in which TOBACK
is a participant or TOBACK’S right to obtain the benefits, payments and
entitlements set forth in Exhibit B.
     TOBACK further represents that he will not knowingly provide information
concerning the COMPANY or his employment at the COMPANY to any person involved
in any threatened or actual claims against the COMPANY. Further, except
concerning any Securities and Exchange Commission or Department of Justice
proceeding, TOBACK will not testify in any proceedings or participate in any
manner in proceedings against the COMPANY absent a lawful subpoena and will not
testify concerning the terms of this Agreement, including the

 



--------------------------------------------------------------------------------



 



negotiations leading up to this Agreement, absent a court order compelling such
testimony. TOBACK further agrees to notify the COMPANY, through BALLY’S General
Counsel, that he is served with any subpoena relating to his employment at the
COMPANY.
No Other Charges or Complaints
     3. The Board of Directors of BALLY (the “Board”) hereby represents and
covenants as set forth in the second paragraph of Item 6 of Exhibit B.
Indemnification
     4. TOBACK shall be indemnified as provided in Item 8 of Exhibit B.
Non-Disparagement
     5. TOBACK agrees not to make any statements to, or engage in any conduct in
the presence of: (i) any media (broadcast, print or internet); (ii) any current
or former employees of the COMPANY; or (iii) any current, former or prospective
Company customer, business associate, vendor, consultant, financial institution,
accountant, investor, shareholder, bondholder, investment banker or any other
person or entity, if such statement or conduct may reasonably be expected to
have the effect of disparaging the COMPANY or its current or former directors,
officers or employees. Notwithstanding the foregoing, nothing in this Section 5
shall prohibit TOBACK from making truthful statements when required by order of
a court or other governmental body having jurisdiction.
     6. The COMPANY further agrees that neither the COMPANY, via any press
release or other intentionally published comments by any representative of the
COMPANY, nor any executive officer or director, shall make any statement or
engage in any conduct in the presence of any third party, if such conduct may
reasonably be expected to have the effect of disparaging TOBACK. Notwithstanding
the foregoing, nothing in this Section 6 shall prohibit the COMPANY from making
any truthful statements when required by order of a court or other governmental
body having jurisdiction.
Non-Admission of Liability
     7. This Agreement shall not constitute and shall not be considered an
admission or acknowledgment of any wrongdoing or liability by TOBACK and/or the
COMPANY, the same being expressly denied.

 



--------------------------------------------------------------------------------



 



No Other Consideration
     8. TOBACK acknowledges and agrees that the payments, benefits and
entitlements set forth herein and in Exhibit B are greater than those to which
he would otherwise have been entitled and TOBACK and the COMPANY agree that the
only consideration they have received for executing this Agreement is the
consideration set forth herein and in Exhibit B hereto; that no promise,
inducement, threat, agreement or understanding of any kind or description has
been made with them or to them or their attorneys to cause them to enter into
this Agreement other than as expressly set forth herein; and that they neither
are entitled to nor will seek any further or additional consideration.
Breach and/or Enforcement of Agreement
     9. Any disputes relating to enforcement and/or breach of this Agreement
shall be resolved through binding arbitration held in Chicago, Illinois, in
accordance with the rules of the American Arbitration Association, and Toback’s
attorneys fees and litigation costs shall be paid by the Company in accordance
with Item 10 of Exhibit B.
Cooperation
     10. TOBACK will assist and cooperate with the COMPANY in accordance with
Item 12 of Exhibit B.
Voluntary Agreement
     11. The parties have carefully read and fully understand all the provisions
of this Agreement. The parties are voluntarily executing this Agreement. The
parties acknowledge that they have had the opportunity to obtain the advice of
counsel, that they have done so to the extent desired, and that they have had
sufficient time to consider the Agreement and its ramifications without coercion
or intimidation before executing it.

 



--------------------------------------------------------------------------------



 



Entire Agreement
     12. This Agreement contains the entire understanding of the parties and
shall supersede all other oral or written agreements or understandings between
the parties, including but not limited to, the Employment Agreement, with the
exception of the restrictive covenants set forth in Section 5 of the Employment
Agreement, the terms of which are expressly incorporated herein by reference and
made part hereof. This Agreement shall not be modified, altered or changed
except upon the express written consent of the parties hereto. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respect heirs, legatees, executors, representatives, conservators, attorneys,
successors, and assigns. Each of the parties to this Agreement represents and
warrants that the party’s own execution and performance of this Agreement does
not violate any agreement, court order or other covenant or restriction binding
upon that party.
Non-Assignment
     13. Each of the parties to this Agreement warrants that such party has not
assigned, conveyed or transferred any claim, right or cause of action of any
kind that the party has or may have in connection with, relating to or arising
out of any fact, allegation or matter which was or could have been raised or
settled in this Agreement.
Construction
     14. Each party to this Agreement has cooperated in the preparation of this
Agreement. Hence, this Agreement shall not be construed against any party on the
basis that the party was the draftsperson.
Effectuation
     15. Each of the parties to this Agreement agrees to execute any and all
additional documents necessary to effectuate the intent and purpose of this
Agreement.
Choice of Law
     16. This Agreement shall be interpreted in accordance with the laws of the
State of Illinois.
Severability
     17. If any provision of this agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement. Notwithstanding the foregoing, (a) TOBACK agrees that he shall not at
any time attempt to challenge the enforceability of the release, as set forth in
Section 2 of this Agreement, (b) the COMPANY agrees that it shall not at any
time attempt to challenge

 



--------------------------------------------------------------------------------



 



the enforceability of the covenant, as set forth in Section 3 of this Agreement,
or, (c) with respect to either of TOBACK or the COMPANY, any other portion of
this Agreement. The waiver by any party of a breach or violation of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent or continuing breach thereof.
Return of Company Property
     18. By executing this General Release, TOBACK agrees that all COMPANY
property in his possession or control will be returned to the COMPANY on or
prior to the Termination Date. Such property shall include, without limitation,
all documents, internal memoranda and records of any nature relating to his
employment at the COMPANY (other than documents relating to compensation and
employee benefits based on his employment at the COMPANY), together with all
copies thereof, and all COMPANY office equipment and keys, which relate in any
way to the COMPANY’S business or operation, but not his cell phone number and
all personal items.
Compliance With Older Workers’ Benefit Protection Act
     19. TOBACK shall have twenty-one (21) days in which to review this
Agreement and have it reviewed by an attorney, it being understood that, at his
option, TOBACK shall have the right to execute the Agreement prior to that date.
It is also understood and agreed that, with respect to all claims other than
claims arising under the ADEA, TOBACK shall be bound by the Agreement as of the
date of execution of the Agreement. With respect to claims arising under the
ADEA, TOBACK shall be bound by the Agreement if not revoked within seven
(7) days after execution of the Agreement. TOBACK further acknowledges and
agrees that if he does revoke this Agreement pursuant to the preceding sentence,
he shall be required to repay the COMPANY the amounts described in the first
paragraph of Item 6 of Exhibit B. TOBACK understands and agrees that he is being
provided with consideration greater than that to which he is entitled, and it is
further understood and agreed that, by this Agreement, neither TOBACK nor the
COMPANY is waiving any rights that may arise after entering into this Agreement.
TOBACK also has been advised of his right to consult with legal counsel prior to
executing a copy of this Agreement.
     TOBACK AND THE COMPANY REPRESENT THAT THEY HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT, THAT THEY HAVE HAD
SUFFICIENT OPPORTUNITY TO REVIEW AND DISCUSS THIS AGREEMENT WITH AN ATTORNEY;
THAT THEY HAVE BEEN GIVEN A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
THE AGREEMENT BEFORE SIGNING IT; AND THAT THEY ARE VOLUNTARILY SIGNING THE
AGREEMENT WITHOUT ANY DURESS OR COERCION.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Confidential Settlement
Agreement and General Release on the date first above written.

         
s/ Paul A. Toback
  Date:   August 10, 2006
 
       
PAUL A. TOBACK
       

         
BALLY TOTAL FITNESS HOLDING CORPORATION
                                     
s/ Marc D. Bassewitz
  Date:   August 10, 2006
 
       
By: MARC D. BASSEWITZ
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PAUL A. TOBACK EMPLOYMENT AGREEMENT
Bally Total Fitness Holding Corporation
Chief Executive Officer Employment Agreement
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) made in Chicago, Illinois,
dated as of August 24, 2004 (the “Effective Date”), by and between Bally Total
Fitness Holding Corporation, a Delaware Corporation with its headquarters at
8700 West Bryn Mawr Avenue, Chicago, Illinois, 60631-3707 (hereinafter called
the “Company” or “Bally”), and Paul A. Toback (hereinafter called the
“Executive”).
     WHEREAS, since January 1, 2003, the Executive has been employed by the
Company as its President and Chief Executive Officer pursuant to an employment
agreement with the Executive dated as of January 1, 2003 (the “Initial
Agreement”); and
     WHEREAS, the Company desires to be assured of the Executive’s experience,
skills, knowledge, and background for the benefit of the Company, and the
efficient achievement of the long-term strategy of the Company, and is therefore
willing to extend the term of the Executive’s employment upon the terms and
conditions, and in consideration of the compensation and additional benefits,
provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements of the parties herein contained, the parties hereto agree that
the Initial Agreement is hereby amended and restated in its entirety to provide
as follows (it being understood that this Agreement supersedes the Initial
Agreement in whole and is the controlling agreement between the parties):

1.   Definitions. For purposes of this Agreement, the following capitalized
terms shall have the indicated meanings:

  (a)   “Annual Bonus” shall mean the Executive’s Annual Bonus, as defined in
Section 4(b) of this Agreement.     (b)   “Bally” shall mean the Company.    
(c)   “Base Salary” shall mean the Executive’s Base Salary, as defined in
Section 4(a) of this Agreement.     (d)   “Benefit” shall mean a Benefit, as
defined in Section 8(a) of this Agreement.     (e)   “Board” shall mean the
Board of Directors of the Company.     (f)   “Business Relocation Beyond a
Reasonable Commuting Distance” shall mean a change in the Executive’s principal
work location to a location that (i) is more than twenty (20) highway miles from
the Executive’s principal work location immediately prior to the Change in
Control, and (ii) increases the Executive’s commuting distance in highway
mileage.     (g)   “Cause” shall mean the Executive’s:

  (i)   Conviction of a crime, including by a plea of guilty or nolo contendere,
involving theft, fraud, perjury, or moral turpitude;     (ii)   Intentional or
grossly negligent disclosure of confidential or trade secret information of the
Company to anyone not entitled to such information;     (iii)   Omission or
dereliction of any statutory or common law duty of loyalty to the Company;

 



--------------------------------------------------------------------------------



 



  (iv)   Failure to cure a material violation of the Company’s Code of Conduct
or any other written Company policy within thirty (30) days following the
Company’s written notice to the Executive of such material violation and the
steps required by the Executive to effect such cure; or     (v)   Repeated
failure to carry out the material components of the Executive’s duties despite
specific written notice to do so by the Board.

  (h)   “Change In Control” shall mean the happening of any of the following
events:

  (i)   An acquisition by any individual, entity, or group (within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (an “Entity”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”), or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by, or
under common control with, the Company, or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B), and
(C) of subsection (iii) of this Section 1(h);     (ii)   A change in the
composition of the Board such that the individuals who, as of the Effective
Date, constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this provision), shall be considered as though such individual were
a member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an Entity other than the Board shall not be so considered as a member of the
Incumbent Board;

 



--------------------------------------------------------------------------------



 



  (iii)   The approval by the stockholders of the Company of a merger,
reorganization, consolidation, or sale or other disposition of all or
substantially all of the assets of the Company (each, a “Corporate Transaction”)
or, if consummation of such Corporate Transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation, followed by the consummation of the Corporate Transaction);
excluding, however, such a Corporate Transaction pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation or
other person which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (a “Parent Company”) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, such corporation resulting from such Corporate
Transaction, or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Corporate Transaction, such Parent Company) will
beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors unless such ownership resulted solely from ownership
of securities of the Company prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will immediately after
the consummation of the Corporate Transaction constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, of the Parent Company);
or     (iv)   The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

  (i)   “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.     (j)   “Code” shall mean the Internal Revenue Code of 1986,
as amended.     (k)   “Company” shall mean Bally Total Fitness Holding
Corporation, a Delaware corporation.     (l)   “Competitive Activity” shall mean
a Competitive Activity, as defined in Section 5(a)(i) of this Agreement.     (m)
  “Effective Date” shall mean January 1, 2004.     (n)   “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended.     (o)   “Excise Tax”
shall mean the Excise Tax, as defined in Section 8(a) of this Agreement.     (p)
  “Excise Tax Adjustment Payment” shall mean the Excise Tax Adjustment Payment,
as defined in Section 8(a) of this Agreement.     (q)   “Executive” shall mean
Paul A. Toback.

 



--------------------------------------------------------------------------------



 



  (r)   “Expiration Date” shall mean the Expiration Date, as defined in
Section 3 of this Agreement.     (s)   “Extension Date” shall mean the Extension
Date, as defined in Section 3 of this Agreement.     (t)   “Firm” shall mean the
Firm, as defined in Section 8(b) of this Agreement.     (u)   “Good Reason”
shall mean the occurrence of any of the following events without the Executive’s
express written consent:

  (i)   A material reduction in authority or responsibility of the executive;  
  (ii)   A reduction in compensation; or     (iii)   A business relocation
beyond a reasonable commuting distance.         Whether a Reduction in Authority
or Responsibility of the Executive is material shall be determined in accordance
with the criteria set forth below in the definition of Reduction in Authority or
Responsibility; provided, however, that (A) changes in reporting relationships;
or (B) a reduction in the Executive’s business unit’s budget or a reduction in
the Executive’s business unit’s head count, by themselves, shall not constitute
Good Reason.

  (v)   “Income Tax Gross-Up Payment” shall mean the Income Tax Gross-Up
Payment, as defined in Section 4(d) of this Agreement.     (w)   “Income Taxes”
shall mean the Income Taxes, as defined in Section 4(d) of this Agreement.    
(x)   “Indemnitees” shall mean the Indemnitees, as defined in Section 6(h) of
this Agreement.     (y)   “Initial Agreement” shall mean the employment
agreement between the Company and the Executive dated as of January 1, 2003.    
(z)   “IRS” shall mean the Internal Revenue Service.     (aa)   “Long-Term
Disability” shall mean the Executive’s mental or physical condition which would
render the Executive eligible to receive disability benefits under the Basic
Bally Long-Term Disability Plan and Bally Executive Medical Plan or any
successor to such plans.     (bb)   “LTIP” shall mean the LTIP, as defined in
Section 4(c) of this Agreement.     (cc)   “Products” shall mean the Products,
as defined in Section 20 of this Agreement.     (dd)   “Reduction in Authority
or Responsibility” shall mean, during the Term of Employment, (i) the assignment
to the Executive, within six (6) months before or any time after a Change in
Control, of any duties that are materially inconsistent in any respect with the
Executive’s position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment, or (ii) any other action by the Company which results
in a diminution in such position, authority, duties, or responsibilities,
excluding for this purpose (A) an isolated, insubstantial, and inadvertent
action taken in good faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive, or (B) any temporary Reduction
in Authority or Responsibility while the Executive is absent from active service
on any approved disability, or other approved leave of absence.         By way
of example, a reduction under this subsection 1(dd) shall include, but not be
limited to:

 



--------------------------------------------------------------------------------



 



  (A)   The removal of any division, business or operating unit, or other
business organization from the direct managerial responsibility of the
Executive, or material reduction in the size or scope of responsibility or
operating budget of any division, business, operating unit, or other business
organization for which the Executive has direct managerial responsibility; or  
  (B)   A reduction in the Executive’s authority to legally bind the Company
without first obtaining any additional authority or approval.  
      It is intended by this definition that a Change in Control by itself,
absent a Reduction in Authority or Responsibility as described above, will not
constitute Good Reason.

  (ee)   “Reduction in Compensation” shall mean a reduction in the Executive’s
“Total Annual Compensation” (defined as the sum of the Executive’s annual Base
Salary rate and Target Annual Bonus) for any calendar or fiscal year, as
applicable, to an amount that is less than the Executive’s Total Annual
Compensation in effect immediately prior to such reduction.     (ff)   “Related
Company” shall mean any subsidiary or affiliate of the Company.     (gg)  
“Target Annual Bonus” shall mean the Executive’s Target Annual Bonus, as defined
in Section 4(b) of this Agreement.     (hh)   “Term of Employment” shall mean
the Executive’s Term of Employment, as defined in Section 3 of this Agreement.  
  (ii)   “Termination Date” shall mean the Termination Date, as defined in
Section 3 of this Agreement.     (jj)   “Works” shall mean the Works, as defined
in Section 20 of this Agreement.

2.   Employment and Duties.

  (a)   Position. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, during the Term of Employment
under the title of Chief Executive Officer and President of Bally, who shall
have such authority, duties, and responsibilities as are commensurate with such
position on the terms and conditions hereinafter set forth, and who shall
directly report to the Board.     (b)   Performance of Duties. The Executive
shall devote his full working attention and energies to the performance of his
duties as Chief Executive Officer and President or as may otherwise be directed
by the Board, and agrees to use his reasonable best efforts to perform his
duties faithfully and efficiently.     (c)   Related Companies. The Executive
agrees to serve, as requested, as an officer or director of any Related Company,
and shall receive no additional compensation for such service.

 



--------------------------------------------------------------------------------



 



3.   Term of Employment. The Company shall employ the Executive for a period of
time beginning on the Effective Date and ending on his Termination Date as
hereby described in Section 3 of this Agreement (the “Term of Employment”).
Unless the Executive’s employment is sooner terminated, as provided in Section 6
of this Agreement, the Term of Employment shall end on December 31, 2007
(“Termination Date”). Provided, however, that on January 1, 2008, and on each
anniversary of January 1, 2008 thereafter until the Term of Employment ends
(each such January 1 is hereinafter referred to as the “Extension Date”), the
Term of Employment shall be automatically extended for twelve (12) additional
months unless, at least ninety (90) days prior to any such Extension Date,
either party gives written notice to the other that the Term of Employment shall
not be so extended, in which case the Executive’s employment with the Company
shall terminate on the day immediately preceding the relevant Extension Date
(the “Expiration Date”). The day immediately preceding the relevant extension
date (the “Expiration Date”) shall now become the “Termination Date”.   4.  
Executive’s Compensation and Benefits. As remuneration to the Executive for his
services to the Company hereunder, the Company shall compensate the Executive as
follows during the Term of Employment:

  (a)   Base Salary. The Executive’s annual base salary (“Base Salary”) shall be
$575,000 commencing as of the Effective Date and, except as it may be modified
in accordance with this Section 4, continuing throughout the Term of Employment.
The Base Salary shall be payable in conformity with the Company’s then-current
payroll practices, as modified from time to time. The Base Salary as of the
Effective Date may not be decreased during the Term of Employment and will be
reviewed annually during the Term of Employment in accordance with Bally’s usual
salary review process for executive officers. Effective as of the date of any
increase in the Executive’s Base Salary, the Base Salary as so increased shall
be considered the new Base Salary for all purposes of this Agreement.     (b)  
Annual Incentive. For each calendar year during the Term of Employment, the
Executive shall be eligible to receive an annual cash bonus (“Annual Bonus”),
based upon the attainment of such performance criteria as may be reasonably
established by the Board. The Executive’s target Annual Bonus (“Target Annual
Bonus”) for each full calendar year shall be seventy percent (70%) of his annual
Base Salary (prorated for the calendar year in which the Term of Employment ends
prior to December 31). During the Term of Employment, the performance goals to
be achieved, and the extent to which those goals have been achieved for purposes
of calculating the amount of the actual payment as a percentage of target (which
percentage may be more or less than one hundred percent (100%) of target), will
be determined by the Board.     (c)   Long-Term Incentive. The Executive shall
be eligible to participate in the Bally Total Fitness 1996 Long-Term Incentive
Plan (“LTIP”) and any and all successor or replacement plans, as may be
determined by the Board or duly authorized Committee of the Board.     (d)  
Restricted Shares Tax Gross-Up. If at any time the vesting of any restricted
shares of Company stock awarded to the Executive under the LTIP subjects the
Executive to any Federal, state, or local income taxes or FICA taxes
(collectively, “Income Taxes”), then the Executive shall be entitled to an
additional lump-sum cash payment from the Company (the “Income Tax Gross-Up
Payment”), subject to mandatory withholding, in an amount equal to the Income
Taxes and the Income Taxes attributable to the Income Tax Gross-Up Payment. For
purposes of calculating an Income Tax Gross-Up Payment to the Executive in any
year, it shall be assumed that the Executive is subject to Income Taxes at the
highest marginal Federal and applicable state and local income tax rates,
respectively, for the year in which the Income Tax Gross-Up Payment is paid.
Also, the Income Tax Gross-Up Payment to the Executive shall reflect the Federal
tax benefits attributable to the deduction of applicable state and local income
taxes.     (e)   Supplemental Retirement Plan. The Company shall use its
reasonable best efforts to develop and adopt a supplemental retirement plan for
the benefit of the Executive, which may include such other senior executive
officers of the Company as the Board determines is appropriate, and which may
provide for benefit accruals retroactive to the Effective Date of this
Agreement. The benefits, terms, and conditions of such plan shall be in the sole
discretion of the Company.     (f)   Car Allowance. The Executive shall be
entitled to receive a monthly payment of $1,666.66 as a car allowance.

 



--------------------------------------------------------------------------------



 



  (g)   Financial Counseling Services. The Executive shall be entitled to
receive reimbursement of up to $7,500 per year for financial counseling services
from a qualified financial counselor, including the preparation of personal
income tax returns, plus a tax adjustment payment equal to the amount,
calculated in accordance with the Company’s practice for senior executives, to
cover the Income Taxes estimated to be incurred by the Executive by reason of
any imputed income for financial counseling services and the tax adjustment
payment provided for in this Section 4(g). Reimbursement for such financial
counseling services shall be made to the Executive upon presentation of
appropriate invoices from the qualified financial counselor.     (h)   Home
Security Services. The Executive shall be entitled to receive reimbursement of
up to $2,000 per year for expenses incurred for the provision of personal
security services for the Executive and his immediate family. Reimbursement for
such personal security services shall be made to the Executive upon presentation
of appropriate invoices.     (i)   Life Insurance. The Company shall obtain at
its expense life insurance coverage on the life of the Executive for each
calendar year during the Term of Employment, providing a death benefit to the
Executive’s designated beneficiary or beneficiaries in an amount equal to three
(3) times the sum of the Executive’s annual Base Salary rate in effect as of the
last day of the immediately preceding calendar year plus the amount of the
Executive’s Annual Bonus paid in such preceding calendar year.     (j)  
Vacation. The Executive shall be entitled to no less than four (4) weeks of paid
vacation each calendar year (prorated for the calendar year in which the Term of
Employment ends prior to December 31), and such personal days and paid holidays
as are generally available to other similarly situated executive employees of
the Company.     (k)   Deferral Account. The Executive shall be entitled to
participate in the Company’s executive deferred compensation program in
accordance with its terms. The benefits, terms, and conditions of such program
shall be in the sole discretion of the Company.     (l)   Expenses. The
Executive shall be entitled to receive prompt reimbursement for all reasonable
and necessary expenses incurred by the Executive in the connection with the
performance of his duties hereunder, in accordance with Company policies for
similarly situated senior executives.

5.   Restrictive Covenants.

  (a)   Noncompetition. The following noncompetition provisions shall apply:

 



--------------------------------------------------------------------------------



 



  (i)   The Executive shall not, at any time during his employment with the
Company or the twelve (12) month period commencing on the day immediately
following the date (the “Termination Date”) on which his employment with the
Company terminates for any reason, without the consent of the Board, directly or
indirectly engage in any activity that the Board, in the exercise of its
reasonable business judgment, determines is competitive with or adverse to the
Company’s business or welfare, whether alone, as a partner of any partnership or
joint venture, or as an officer, director, employee, independent contractor,
consultant, or investor (a “Competitive Activity”). In furtherance of the
immediately foregoing sentence, the Executive shall promptly notify the Board
(or its representative) in advance in writing (which shall include a description
of the activity) of his intention to engage in any activity which could
reasonably be deemed to be subject to this noncompetition provision, and the
Board shall respond to the Executive in writing within 10 calendar days
indicating its approval or objections to the Executive’s engagement in the
activity, provided, however, that if the Board (or its representative) does not
respond to or request additional information from the Executive within such ten
(10) day period, the Board’s approval shall be deemed to be granted. If the
Executive fails to notify the Board of his intended activity in advance, the
Board shall retain all its rights of objections. Notwithstanding the preceding
provisions of this Paragraph, this Section 5(a)(i) shall not be construed as
preventing the Executive from investing his personal assets in any business that
competes with the Company, in such form or manner as will not require any
services on the part of the Executive in the operation of the affairs of the
business in which such investments are made, but only if the Executive does not
own or control five percent (5%) or more of any class of the outstanding stock,
or of any profits interest or capital interest (as applicable), of such
business.     (ii)   The payments, benefits, and other entitlements under this
Agreement are being made in consideration of, among other things, the
obligations of this Section 5 and, in particular, compliance with Section 5(a)
of this Agreement; provided, however, that all such payments, benefits, or other
entitlements under the Agreement are subject to and conditioned upon the
Executive’s entering into the Release and Agreement referred to in Section 6(h)
of this Agreement.     (iii)   During the twenty-four (24) month period
commencing on the day immediately following the Termination Date, the Executive
shall not (A) influence or attempt to influence any person, firm, association,
partnership, corporation, or other entity that is a contracting party with the
Company to terminate any written agreement with the Company, except to the
extent the Executive is acting on behalf of the Company in good faith, or
(B) hire or attempt to hire for employment any person who is employed by the
Company, or attempt to influence any such person to terminate employment with
the Company, except to the extent the Executive is acting on behalf of the
Company in good faith; provided, however, that nothing herein shall prohibit the
Executive from generally advertising for personnel not specifically targeting
any executive or other personnel of the Company.     (iv)   During the Term of
Employment and for the twenty-four (24) month period immediately thereafter, the
Executive shall not publicly criticize or disparage the Company, any Related
Company, or any director, officer, executive, or agent of the Company or any
Related Company, except as may be required by law.     (v)   During the Term of
Employment and for the twenty-four (24) month period immediately thereafter, the
Company shall not issue any defamatory statements about the Executive.

 



--------------------------------------------------------------------------------



 



  (b)   Confidentiality. The Executive agrees that he will not, at any time
during his Term of Employment or thereafter, disclose or use any trade secret,
proprietary, or confidential information of the Company or any Related Company
(other than any such information that is in the public domain other than through
the fault of the Executive), except as may be required in the course of his
employment by the Company, as may be otherwise allowed with the written
permission of the Company or, as applicable, such Related Company, or as may be
required by law; provided, however, that, if the Executive is required by any
subpoena, court order, regulation, or law to disclose such information, he shall
promptly notify the Company and cooperate with the Company in seeking a
protective order.         The Executive agrees that on or prior to the
Termination Date, regardless of whether his employment is terminating at the
initiative of the Executive or the Company, and regardless of the reasons
therefor, he will deliver to the Company, and not keep or deliver to anyone
else, any and all physical matter, including any and all notes, files,
memoranda, papers, and other documents, containing information regarding the
conduct of the business of the Company or any Related Company, except that the
Executive may retain such physical matter that does not contain any trade
secret, proprietary, or confidential information as may be allowed with the
written permission of the Company’s General Counsel.     (c)   Breach.

  (i)   Any material breach by the Executive of the provisions of Sections 5(a)
or (b) of this Agreement shall relieve the Company of all obligations to make
any further payments to the Executive pursuant to Sections 4 and 6 of this
Agreement (including under all Company equity award grants pursuant to Section 4
of this Agreement) or otherwise under any incentive or equity awards made by the
Company, and shall entitle the Company to repayment from the Executive, upon
demand, under any previously paid equity award grants pursuant to Section 4 of
this Agreement; provided, however, that no forfeiture, cancellation, or
repayment shall take place with respect to any payments, benefits, or
entitlements under this Agreement or any other award agreement, plan, or
practice, unless the Company shall have first given the Executive written notice
of its intent to so forfeit, cancel, or require repayment and the Executive has
not, within thirty (30) days after such notice has been given, ceased such
impermissible Competitive Activity; and provided further, however, that such
prior notice procedure shall not be required with respect to (A) a Competitive
Activity or violation of Sections 5(b) of this Agreement which the Executive
initiated after the Company had informed the Executive in writing that it
believed such Competitive Activity violated this Agreement or Bally’s
noncompetition guidelines, or (B) any Competitive Activity regarding products or
services which are part of a line of business which the Executive knew or should
have known represented more than five percent (5%) of the Company’s consolidated
gross revenues for its most recent completed fiscal year at the time the
Executive’s employment is terminated.     (ii)   The Executive acknowledges that
the restrictions contained in this Section 5 are reasonable and necessary to
protect the legitimate interests of the Company and that any breach by the
Executive of any portion of this Section 5 will result in irreparable injury to
the Company. The Executive agrees that the Company’s remedies at law would be
inadequate in the event of a breach or threatened breach of this Section 5 and,
accordingly, that the Company shall be entitled, in addition to its rights at
law, to temporary, preliminary, and permanent injunctive relief and other
equitable relief, without the need to post a bond.

6.   Termination Provisions.

  (a)   Benefits upon Involuntary Termination Other than for Cause; Benefits
upon Involuntary Termination Other than Within Two Years Following Change in
Control. In the event that the Executive’s employment is involuntarily
terminated by the Company, and such termination is other than for Cause and
other than within two (2) years following a Change in Control, the Executive
shall be entitled to:

 



--------------------------------------------------------------------------------



 



  (i)   An immediate lump sum payment equal to the greater of (A) all amounts of
Base Salary that would otherwise be payable for the remainder of the
then-current Term of Employment and that remain unpaid, or (B) two (2) times the
Executive’s then-current annual Base Salary;     (ii)   If such termination
occurs prior to the payment of the Executive’s Annual Bonus payable with respect
to the immediately preceding calendar year, immediate payment of the full amount
of the Executive’s Annual Bonus for such year;     (iii)   Immediate payment of
an amount equal to two (2) times the Executive’s Target Annual Bonus for the
then-current calendar year;     (iv)   Immediate payment for any unused, earned
vacation days (but not for any unearned vacation days) for the calendar year in
which his employment is terminated and for any approved and unexpired carryover
days (not to exceed the number of carryover days as approved by the Company)
from the prior year;     (v)   Immediate vesting of, and continuation of the
ability of the Executive to exercise through the LTIP’s exercise period (as if
the Executive remained an active employee of the Company), all awards granted to
the Executive under the LTIP prior to his Termination Date, subject to the terms
and conditions of the LTIP; and     (vi)   Company-provided continuation of
medical coverage (on either an insured or a self-insured basis, in the sole
discretion of the Company) for the Executive and his eligible dependents (as
determined under the terms of the Company’s medical expense plan), on
substantially the same terms of such coverage that are in existence immediately
prior to the Executive’s termination of employment (subject to commercial
availability of such coverage), for a period equal to the period of the
Executive’s employment with the Company; provided, however, that such coverage
shall run concurrently with any coverage available to the Executive and his
eligible dependents under COBRA; and provided further, however, that the
Executive shall immediately notify the Company if he becomes covered under
Medicare or another employer’s group health plan, at which time the Company’s
provision of medical coverage for the Executive and his eligible dependents will
cease.

  (b)   Death or Long-Term Disability. If, at any time after the Effective Date,
the Executive’s employment terminates before the Expiration Date as a result of
the Executive’s death or Long-Term Disability, the Executive or his estate (as
applicable) shall be entitled to:

  (i)   Immediate payment of any unpaid Base Salary through the date of his
death or Long-Term Disability;     (ii)   If such termination occurs prior to
the payment of the Executive’s Annual Bonus payable with respect to the
immediately preceding calendar year, immediate payment of the full amount of the
Executive’s Annual Bonus for such preceding year;     (iii)   Immediate payment
for any unused, earned vacation days (but not for any unearned vacation days)
for the calendar year in which his employment is terminated and for any approved
and unexpired carryover days (not to exceed the number of carryover days as
approved by the Company) from the prior year; and     (iv)   Immediate vesting
of, and continuation of the ability of the Executive or Executive’s
beneficiaries (as applicable) to exercise (as if the Executive remained an
active employee of the Company), all awards granted to the Executive under the
LTIP prior to his Termination Date, subject to the terms and conditions of the
LTIP.

 



--------------------------------------------------------------------------------



 



  (c)   Termination for Cause. In the event the Executive’s employment is
terminated for Cause at any time after the Effective Date, the Executive shall
not receive any payments, benefits, or other amounts provided by this Agreement
(but shall still be subject to the restrictive covenants set forth in Section 5
of this Agreement). The Executive may, however, be eligible for certain benefits
under the Company’s tax-qualified pension and other employee benefit plans. The
Executive’s employment may not be terminated for Cause prior to advance written
notice to the Executive containing reasonable detail of the activity, facts, or
circumstances constituting Cause for termination, the actions that the Executive
must take to cease such activity or cure such facts and circumstances, and a
reasonable amount of time (not to exceed thirty (30) days) for the Executive to
effectuate such cure.     (d)   Voluntary Resignation Without Good Reason. In
the event the Executive voluntarily resigns without Good Reason on or after
July 1, 2005, the Executive shall be entitled to receive an immediate lump sum
payment equal to no less than sixty percent (60%) of the sum of his
(a) then-current annual Base Salary, and (b) Target Annual Bonus for the
then-current calendar year and may upon approval by the Board, receive payment
greater than 60% of the above-mentioned Base Salary and Target Annual Bonus
amounts; provided, however, that such payment shall be contingent upon the
Executive giving the Board at least ninety (90) days’ advance written notice of
his resignation date. In the event the Executive voluntarily resigns without
Good Reason before July 1, 2005, the Executive shall not be entitled to any
benefits under this Section 6(d).     (e)   Termination for Good Reason, or
Involuntary Termination (Other than for Cause) Within Two Years Following a
Change in Control. If (A) the Executive’s employment is involuntarily terminated
by the Company other than for Cause within two (2) years following a Change in
Control, or (B) the Executive terminates his employment for Good Reason, the
Executive shall be entitled to:

  (i)   A severance payment that is a lump sum cash payment equal to three
hundred percent (300%) of the sum of (A) the Executive’s highest annual Base
Salary rate in effect on or after the day immediately preceding the date of the
Change in Control, plus (B) the Executive’s Target Annual Bonus for the year in
which the Change in Control occurs (or, if the Change in Control occurs prior to
the date in a calendar year on which the Executive’s Target Annual Bonus is
determined, for the preceding calendar year);     (ii)   If such termination
occurs prior to the payment of the Executive’s Annual Bonus payable with respect
to the immediately preceding calendar year, immediate payment of the full amount
of the Executive’s Annual Bonus for such preceding year;     (iii)   Immediate
payment for any unused, earned vacation days (but not for any unearned vacation
days) for the calendar year in which his employment is terminated and for any
approved and unexpired carryover days (not to exceed the number of carryover
days as approved by the Company) from the prior year;     (iv)   Immediate
vesting of, and continuation of the ability of the Executive or Executive’s
beneficiaries (as applicable) to exercise (as if the Executive remained an
active employee of the Company), all awards granted to the Executive under the
LTIP prior to such Termination Date, subject to the terms and conditions of the
LTIP;

 



--------------------------------------------------------------------------------



 



  (v)   Company-provided continuation of medical coverage (on either an insured
or a self-insured basis, in the sole discretion of the Company) for the
Executive and his eligible dependents (as determined under the terms of the
Company’s medical expense plan), on substantially the same terms of such
coverage that are in existence immediately prior to the Executive’s termination
of employment (subject to commercial availability of such coverage), for a
period equal to the period of the Executive’s employment with the Company;
provided, however, that such coverage shall run concurrently with any coverage
available to the Executive and his eligible dependents under COBRA; and provided
further, however, that the Executive shall immediately notify the Company if he
becomes covered under Medicare or another employer’s group health plan, at which
time the Company’s provision of medical coverage for the Executive and his
eligible dependents will cease; and     (vi)   The services of a Company-paid
and Company-approved outplacement or career transition consultant in accordance
with the Company’s current practices for senior executives in effect as of the
Termination Date; provided, however, that commencement of such transition
counseling services, if desired, must begin prior to the first anniversary of
the Termination Date.

  (f)   Payments and Benefits upon Termination at Expiration Date. If the
Executive’s employment with the Company terminates, other than by the Company
for Cause, on the Expiration Date, the Executive shall be entitled to:

  (i)   One (1) times the Executive’s then-current annual Base Salary;     (ii)
  If such termination occurs prior to the payment of the Executive’s Annual
Bonus payable with respect to the calendar year in which such Expiration Date
occurs, immediate payment of the full amount of the Executive’s Annual Bonus for
such year;     (iii)   Immediate payment of an amount equal to one (1) times the
Executive’s Target Annual Bonus for such calendar year;     (iv)   Immediate
payment for any unused, earned vacation days (but not for any unearned vacation
days) for the calendar year in which his employment is terminated and for any
approved and unexpired carryover days (not to exceed the number of carryover
days as approved by the Company) from the prior year; and     (v)  
Company-provided continuation of medical coverage (on either an insured or a
self-insured basis, in the sole discretion of the Company) for the Executive and
his eligible dependents (as determined under the terms of the Company’s medical
expense plan), on substantially the same terms of such coverage that are in
existence immediately prior to the Executive’s termination of employment
(subject to commercial availability of such coverage), for a period of three
(3) years; provided, however, that such coverage shall run concurrently with any
coverage available to the Executive and his eligible dependents under COBRA; and
provided further, however, that the Executive shall immediately notify the
Company if he becomes covered under Medicare or another employer’s group health
plan, at which time the Company’s provision of medical coverage for the
Executive and his eligible dependents will cease.

  (g)   Notification Requirements for Termination for Good Reason.

  (i)   In the event the Executive determines that Good Reason exists to
terminate his employment with the Company, the Executive shall notify the
Company in writing of the specific event, within sixty (60) days after the
occurrence of such event, and such notice shall also include the date on which
the Executive will terminate employment with the Company, which date shall be no
earlier than fifteen (15) days after the date of such notice. The date set forth
in the notice for termination, or such earlier or later date as the Executive
and the Company shall mutually agree in writing, shall be the Executive’s
Termination Date.

 



--------------------------------------------------------------------------------



 



  (ii)   Within seven (7) days after the Company’s receipt of such written
notice, the Company shall notify the Executive that it agrees or disagrees with
the Executive’s determination that the event specified in the Executive’s notice
constitutes Good Reason. Notwithstanding any other provision of this Agreement,
the Company’s determination whether it agrees or disagrees with the Executive’s
determination that the event specified in the Executive’s notice constitutes
Good Reason shall be reasonable, based on all the relevant facts and
circumstances. The arbitrator in any arbitration proceeding initiated pursuant
to Section 10 of this Agreement, in which the existence of Good Reason is an
issue, shall be expressly empowered and directed to review, de novo, the facts
and circumstances claimed by the Executive to constitute Good Reason.     (iii)
  In the event the Company notifies the Executive that it agrees with the
Executive’s determination that the event specified in the Executive’s notice
constitutes Good Reason, the Executive shall terminate employment with the
Company on his Termination Date.     (iv)   In the event the Company notifies
the Executive that it disagrees with the Executive’s determination that the
event specified in the Executive’s notice constitutes Good Reason, the Executive
may terminate his employment on the date specified in the notice (or such later
date as the Executive and the Company may mutually agree in writing) or may
elect to continue his employment by so notifying the Company in writing. In
either event, the Executive shall be entitled to pursue the arbitration
procedures set out in Section 10 of this Agreement without first filing a claim.
If the Executive’s claim, or arbitration, is ultimately concluded in the
Executive’s favor, the Executive shall retain the right to receive the payments
and benefits under this Agreement.

  (h)   Conditional Payments. Any payments or benefits made pursuant to this
Section 6 will be subject to (i) the provisions, restrictions, and limitations
of Section 5 of this Agreement, but not otherwise subject to offset or
mitigation, (ii) the Executive’s signing (following his termination of
employment), and the Company’s receipt of, a Release and Agreement releasing the
Company, Related Companies, and their respective directors, officers, employees
and agents (“Indemnitees”) from any and all claims and liabilities, and
promising never to sue any of the Indemnitees (such Release and Agreement shall
be in such form as is then currently in use for departing Company senior
executives), and (iii) the Company’s receipt of the Executive’s resignation from
all offices, directorships, and fiduciary positions with the Company, its
Related Companies, and their respective employee benefit plans.

7.   Legal Fees. In the event that it shall be necessary or desirable for the
Executive to retain legal counsel or incur other costs and expenses in
connection with enforcement of his rights following a Change in Control, or
other matters directly related to the Executive’s termination from employment
with the Company following a Change in Control, the Company shall reimburse the
Executive for his reasonable attorneys’ fees and costs and expenses if a final
decision in connection with a material issue of the litigation (or arbitration)
is issued in the Executive’s favor by an arbitrator or a court of competent
jurisdiction.

 



--------------------------------------------------------------------------------



 



8.   Excise Tax.

  (a)   Excise Tax Adjustment Payment Calculation. If any element of
compensation or benefit provided to the Executive under the terms of this
Agreement following a Change in Control, or under any other plan, program,
policy, or other arrangement (“Benefit”), either alone or in combination with
other elements of compensation and benefits paid or provided to such Executive,
constitutes an “excess parachute payment”, as that term is defined in Code
Section 280G and the regulations thereunder, and subjects such Executive to the
excise tax pursuant to Code Section 4999, and any interest and penalties thereon
(collectively, the “Excise Tax”), then such Executive shall be entitled to an
additional lump-sum cash payment from the Company (the “Excise Tax Adjustment
Payment”), subject to mandatory withholding, in an amount equal to the Excise
Taxes (including the Excise Tax attributable to the Excise Tax Adjustment
Payment related to the Benefit) plus any Income Taxes and any interest and
penalties thereon attributable to the Excise Tax Adjustment Payment. For
purposes of calculating an Excise Tax Adjustment Payment to the Executive in any
year, it shall be assumed that the Executive is subject to Income Taxes at the
highest marginal Federal and applicable state and local income tax rates,
respectively, for the year in which the Excise Tax Adjustment Payment is paid.
Also, the Excise Tax Adjustment Payment to the Executive shall reflect the
Federal tax benefits attributable to the deduction of applicable state and local
income taxes.     (b)   Independent Firm. Subject to the provisions of Section
8(c) of this Agreement, all determinations required to be made under this
Section 8, including whether and when an Excise Tax Adjustment Payment is
required and the amount of such Excise Tax Adjustment Payment and the
assumptions utilized in arriving at such determinations, shall be made by an
independent accounting or consulting firm chosen by the Company (the “Firm”).
The Firm shall provide detailed supporting calculations to the Company and to
the Executive within thirty (30) business days after the receipt of notice from
the Company or the Executive that there has been a Benefit provided to which
these Excise Tax provisions apply (or such earlier time as requested by the
Company). Any Excise Tax Adjustment Payment shall be paid by the Company to the
Executive within fifteen (15) business days after the Company’s receipt of the
Firm’s determination.

  (i)   If it is established pursuant to a final determination of a court or an
IRS proceeding, or in the opinion of independent counsel agreed upon by the
Company and the Executive, that the Excise Tax payable by the Executive on the
Benefit is less than the amount initially taken into account under Section 8(a)
for purposes of calculating the Excise Tax Adjustment Payment related to such
Benefit, the Firm shall recalculate the Excise Tax Adjustment Payment to reflect
the actual Excise Tax related to such Benefit. Within thirty (30) business days
following the Executive’s receipt of notice of the results of such recalculation
from the Firm and/or the Company, the Executive shall repay to the Company the
excess of the initial Excise Tax Adjustment Payment over the recalculated Excise
Tax Adjustment Payment.     (ii)   If it is established pursuant to a final
determination of a court or an IRS proceeding, or in the opinion of an
independent counsel agreed upon by the Company and the Executive, that the
Excise Tax payable by the Executive on the Benefit is more than the amount
initially taken into account under subsection (b)(i) above for purposes of
calculating the Excise Tax Adjustment Payment, the Firm shall recalculate the
Excise Tax Adjustment Payment to reflect the actual Excise Tax. Within fifteen
(15) business days following the Company’s receipt of notice of the results of
such recalculation from the Firm, the Company shall pay to the Executive the
excess of the recalculated Excise Tax Adjustment Payment over the initial Excise
Tax Adjustment Payment.     (iii)   All fees and expenses of the Firm shall be
borne solely by the Company.

  (c)   Notice. The Executive shall notify the Company in writing of any written
claim by the IRS that, if successful, would require the payment by the Company
of an Excise Tax Adjustment Payment or the recalculation of an Excise Tax
Adjustment Payment. The notification shall apprise the Company of the nature of
such claim, including (i) a copy of the written claim from the IRS, (ii) the
identification of the element of compensation and/or benefit that is the subject
of such IRS claim, and (iii) the date on which such claim is requested to be
paid. Such notification shall be given as soon as practicable, but no later than
ten (10) business days after the Executive actually receives notice in writing
of such claim. The failure of the Executive to properly notify the Company of
the IRS claim (or to provide any required information with respect thereto)
shall not affect any rights granted to the Executive under this Section 8,
except to the extent that the Company is materially prejudiced in the challenge
to such claim as a direct result of such failure.     (d)   Payment. Within ten
(10) business days following receipt of such written notification by the
Executive of such IRS claim, the Company shall pay to the Executive an Excise
Tax Adjustment Payment, or the excess of a recalculated Excise Tax Adjustment
Payment over the initial Excise Tax Adjustment Payment, as applicable, related
to the element of compensation and/or benefit which is the subject of the IRS
claim. Within ten (10) business days following such payment to the Executive,
the Executive shall provide to the Company written evidence that he or she has
paid the claim to the IRS (the United States Treasury).

 



--------------------------------------------------------------------------------



 



  (e)   Contest. If the Company notifies the Executive in writing, within sixty
(60) business days following receipt from the Executive of notification of the
IRS claim, that it desires to contest such claim, the Executive shall:

  (i)   Give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   Take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company and reasonably
acceptable to the Executive;     (iii)   Cooperate with the Company in good
faith in order to effectively contest such claim; and     (iv)   Permit the
Company to participate in any proceedings relating to such claim if the Company
elects not to assume and control the defense of such claim;

      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold harmless the
Executive, on an after-tax basis, for any Excise Tax and Income Taxes (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8, the Company shall have the right, at its
sole option, to assume the control of all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with the taxing authority in
respect of such claim, and may direct the Executive to sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; and provided further, however, that any extension of
the statute of limitations relating to payment of tax for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s rights to
assume the control of the contest shall be limited to issues with respect to
which an Excise Tax Adjustment Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority. To the extent that the
contest to the IRS claim is successful, the Excise Tax Adjustment Payment
related to the element of compensation and/or benefit that was the subject of
the claim shall be recalculated in accordance with the provisions of
Section 8(a).

9.   Wage Withholding and Reporting. All taxable payments, reimbursements,
benefits, and other amounts payable or provided by the Company pursuant to this
Agreement shall be subject to applicable wage withholding of Income Taxes and
FUTA (unemployment taxes), and shall be reported on IRS Form W-2.

 



--------------------------------------------------------------------------------



 



10.   Dispute Resolution. At the option of the Executive or the Company, any
dispute, controversy, or question arising under, out of, or relating to this
Agreement or the breach thereof, other than that for injunctive relief under
Sections 5(c) and 18, shall be referred for decision by arbitration in the State
of Illinois by a neutral arbitrator selected by the parties hereto. The
proceeding shall be governed by the Rules of the American Arbitration
Association then in effect or such rules last in effect (in the event such
Association is no longer in existence). If the parties are unable to agree upon
such a neutral arbitrator within thirty (30) days after either party has given
the other written notice of the desire to submit the dispute, controversy, or
question for decision as aforesaid, then either party may apply to the American
Arbitration Association for an appointment of a neutral arbitrator, or if such
Association is not then in existence or does not act in the matter within thirty
(30) days after application, either party may apply to the Presiding Judge of
the Superior Court of any county in Illinois for an appointment of a neutral
arbitrator to hear the parties and settle the dispute, controversy, or
questions, and such Judge is hereby authorized to make such appointment. In the
event that either party exercises the right to submit a dispute arising
hereunder to arbitration, the decision of the neutral arbitrator shall be final,
conclusive, and binding on all interested persons, and no action at law or
equity shall be instituted or, if instituted, further prosecuted by either party
other than to enforce the award of the neutral arbitrator. The award of the
neutral arbitrator may be entered in any court that has jurisdiction. In the
event that the Executive is successful in pursuing any material claims or
disputes arising out of this Agreement, the Company shall pay all of the
Executive’s attorneys’ fees and costs reasonably incurred, including the
compensation and expenses of any arbitrator. In any other case, the Executive
and the Company shall each bear all their own respective costs and attorneys
fees, except the Company shall in all events pay the costs of any arbitrator
appointed hereunder.   11.   Termination Provisions.

  (a)   Executive. This Agreement is a personal contract, and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, or hypothecated by him, but shall be binding upon and inure to the
benefit of his heirs, administrators, and executors.     (b)   Company. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns; provided, however, that the Company may not assign this
Agreement except in connection with an assignment or disposition of all or
substantially all of the assets or stock of the Company or the division,
subsidiary, or business unit for which the Executive is providing services under
this Agreement, or by law as a result of a merger or consolidation. In the event
of such assignment, a failure by the successor to specifically assume in writing
the obligations and liabilities of the Company hereunder, and to deliver notice
of such assumption to the Executive, shall be deemed a material breach of this
Agreement by the Company.

12.   Other Benefit Plans. The Company reserves the right to discontinue or
modify its compensation, incentive, benefit, and perquisite plans, programs, and
practices at any time and from time to time. Moreover, the brief summaries
contained herein are subject to the terms of such plans, programs, and
practices. For purposes of any and all employee benefit plans, the definition of
compensation is as stated in such plans. The amounts paid under this Agreement
upon a termination of employment are in lieu of and inclusive of any amounts
payable under any other plan, program, or practice of the Company with regard to
termination of employment.   13.   Entire Agreement; Amendments. This Agreement
represents the entire agreement between Executive and the Company in respect of
the subject matter contained herein and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations, or
warranties, whether oral or written, by any officer, executive, or
representative of any party hereto, including, but not limited to, the Initial
Agreement. No amendments or modifications to this Agreement may be made except
in writing signed by the Company (as authorized by the Board) and the Executive.
  14.   Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

 



--------------------------------------------------------------------------------



 



15.   Notices. Any notice and all other communications provided for in this
Agreement given to a party shall be in writing and shall be deemed to have been
duly given when delivered in person or two (2) days after being placed in the
United States mails by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently
furnish to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt:

         
If to the Company:
  Bally Total Fitness Holding Corporation
 
    8700 West Bryn Mawr Avenue
 
    Chicago, IL 60631
 
    Attn: Senior Vice President, Chief Administrative Officer
 
     
If to the Executive:
  Mr. Paul A Toback
 
    (Home Address)

16.   Severability. The unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent,
or activities which may be validly enforced.   17.   Headings. Headings to
Sections hereof are for convenience of reference only and shall not be construed
to alter or affect the meaning of any provision of this Agreement.   18.  
Injunctive Relief. If there is a breach or threatened breach of the provisions
of this Agreement, the non-breaching party shall be entitled to an injunction
restraining the breaching party from such breach. Nothing herein shall be
construed as prohibiting either party from pursuing any other remedies for a
breach or threatened breach of this Agreement.   19.   No Assignment or
Attachment. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect; provided, however, that nothing in this Section 19 shall
preclude the assumption of such rights by executors, administrators, or other
legal representatives of the Executive or his estate and their assigning any
rights hereunder to the person or persons entitled thereto.   20.   Work For
Hire Acknowledgment; Assignment. The Executive acknowledges that all of the
Executive’s work on and contributions to the Company’s products (the
“Products”), including, without limitation, any and all patterns, designs, and
other expressions in any tangible medium (collectively, the “Works”) are within
the scope of the Executive’s employment and are a part of the services, duties,
and responsibilities of the Executive. All of the Executive’s work on and
contributions to the Works will be rendered and made by the Executive for, at
the instigation of, and under the overall direction of, the Company, and all of
the Executive’s said work and contributions, as well as the Works, are and at
all times shall be regarded as “work made for hire” as that term is used in the
United States copyright laws. Without curtailing or limiting this
acknowledgment, the Executive hereby assigns, grants, and delivers exclusively
to the Company, as to work on and contribution to the Products pursuant hereto,
all rights, titles, and renewals. The Executive will execute and deliver to the
Company, or its successors and assigns, such other and further assignments,
instruments, and documents as it from time to time reasonably may request for
the purpose of establishing, evidencing, and enforcing or defending its
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature whatsoever, including all copyrights, in
and to the Works. The Executive hereby constitutes and appoints the Company as
its agent and attorney-in-fact, with full power of substitution, to execute and
deliver said assignments, instruments, or documents as the Executive may fail or
refuse to execute and deliver, this power and agency being coupled with an
interest and being irrevocable.   21.   Governing Law. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Illinois without consideration of conflict
of law principles.   22.   Termination of Initial Agreement. From and after the
Effective Date, this Agreement shall supersede any other employment agreement,
severance agreement and change of control agreement between the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

     
Executive:
  /s/ Paul A. Toback
 
   
 
  Paul A. Toback, Chief Executive Officer
 
   
Date:
  August 24, 2004
 
   
 
   
Attest:
  /s/ Cary A. Gaan
 
   
 
   
Date:
  August 24, 2004
 
   
 
   
Company:
   
 
   
By:
  /s/ John W. Rogers, Jr.
 
   
 
  John W. Rogers, Jr., Chairperson, Compensation Committee
 
   
Date:
  August 23, 2004
 
   
 
   
Attest:
  /s/ Cary A. Gaan
 
   
 
   
Date:
  August 24, 2004
 
   
 
   
By:
  /s/ Harold Morgan
 
   
 
  Harold Morgan, SVP, Chief Administrative Officer
 
   
Date:
  August 24, 2004
 
   
 
   
Attest:
  /s/ Cary A. Gaan
 
   
 
   
Date:
  August 24, 2004
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TERMS OF INVOLUNTARY SEPARATION BETWEEN
PAUL A. TOBACK AND BALLY TOTAL FITNESS HOLDING CORPORATION

          TERMS OF INVOLUNTARY SEPARATION           BETWEEN PAUL A. TOBACK AND
BALLY TOTAL FITNESS HOLDING CORPORATION
 
       
1.
  Effective Date   August 11, 2006
 
       
2.
  Resignation:   Upon the Effective Date, Toback will resign from all offices
and all subsidiary boards of directors on which he serves, and any trusteeship
under any employee benefit plan.
 
       
 
      Toback will resign as an officer and as a member of the Board of Directors
of Bally upon receipt of the Cash Severance payment and the release of
restrictions on the restricted stock and receipt of the tax gross-up payment;
provided, Toback will resign upon the Effective Date if he directs Bally to make
payment of his Cash Severance at a later date pursuant to Item 3(y), below.
 
       
3.
  Cash Severance   Lump sum in the amount of $3,832,500.
 
       
 
      Payable via check on the later of (x) immediately upon Toback’s execution
of these Terms of Involuntary Separation and (y) such earliest date, upon the
advice of Toback’s counsel, as is required to avoid a penalty tax and interest
charges under Section 409A of the Internal Revenue Code.
 
       
4.
  Medical Benefits   For a period of time following the Effective Date equal to
the period of time of Toback’s employment with Bally (approximately 9 years),
continuation of coverage under the Bally medical plan, at the level in which
Toback and his eligible dependents currently participate, on substantially the
same terms of such coverage that are in existence immediately prior to Toback’s
termination of employment (subject to commercial availability).
 
       
 
      Medical benefits will cease upon Toback’s coverage under a subsequent
employer’s medical plan providing comparable benefits, on a benefit-by-benefit
basis, or entitlement to Medicare.
 
       
5.
  Equity   Immediate vesting and release of all restrictions on 135,000 share
restricted stock award.
 
       
 
      Payment of a full tax gross-up on all income recognized upon vesting of
such restricted stock award, which will be based on the closing price of Bally
stock on the on the date preceding the Effective Date.
 
       
 
      Immediate vesting and payment of all other outstanding equity and other
long-term incentive awards on the Effective Date.
 
       
 
      All vested stock options are exercisable for the unexpired period of the
stated option term.
 
       
6.
  Release of Claims   As a condition of all payments, benefits and equity
vesting, Toback will provide Bally a complete release of all claims reasonably
acceptable to

 



--------------------------------------------------------------------------------



 



          TERMS OF INVOLUNTARY SEPARATION           BETWEEN PAUL A. TOBACK AND
BALLY TOTAL FITNESS HOLDING CORPORATION          
 
      Toback within 21 days of being furnished with that release and not revoke
such release. If Toback fails to execute such release or revokes the release
timely thereafter, he shall refund all payments received that are conditioned by
such release under these Terms of Involuntary Separation.
 
       
 
      As a condition of Toback’s release of claims and his agreement to the
Terms of Involuntary Separation, Bally will provide Toback with the following
representation and covenant:
 
       
 
     
The Board of Directors of Bally (the “Board”) represents that as of the
Effective Date it has no knowledge of any grounds on which to file any
complaint, charge or lawsuit against Toback in any court of competent
jurisdiction or administrative agency, and that it has not filed any complaint,
charge or lawsuit against Toback with any court of competent jurisdiction or
administrative agency. The Board covenants that it will not at any time on or
after the Effective Date file any complaint, charge or lawsuit against Toback in
any court of competent jurisdiction or administrative agency in connection with
any known claims based on any event preceding the execution of these Terms of
Involuntary Termination, including any claim related to Toback’s employment,
service as a member of the Board, or the termination of his employment, or
service as a member of the Board; provided, the foregoing covenant shall not
apply to any complaint, charge or lawsuit, brought in good faith by the Board,
based on a known claim of fraud or criminal activity by Toback in connection
with his employment or service as a member of the Board (provided, any such
claim based on fraud or criminal activity shall not limit Toback’s rights of
indemnification to the extent otherwise provided under these Terms of
Involuntary Separation).
 
       
 
      The existing shareholder derivative suits Said v. Bally Total Fitness, et
al. and Schachter v. Bally Total Fitness, et al. are expressly carved out from
the foregoing representation and covenant.
 
       
 
      Bally will further provide Toback an affirmation of his full
indemnification rights under the bylaws and certificate of incorporation of the
Company and his right to be covered under D&O insurance to the same extent as
sitting directors.
 
       
7.
  Accrued Obligations   Unpaid base salary and accrued and unused vacation
through the Effective Date payable immediately upon the Effective Date.      
 
      Unreimbursed business expenses incurred through the Effective Date payable
within 10 days following submission of adequate substantiation under the
applicable expense reimbursement policy.      
 
      All accrued and vested benefits under applicable employee benefit plans in
which Toback participates payable in accordance with the terms of the applicable
plan.
 
       
8.
  Indemnification   Bally reaffirms that Toback will be indemnified to the
maximum extent permitted under the Bally by-laws and certificate of
incorporation, as in effect on the date hereof, and applicable law.
 
       
 
      Bally reaffirms that Toback will remain covered, post-Effective Date,
under Bally’s policy of directors and officers liability insurance to the same
extent as sitting members of the Board of Directors, and any such
 
       

 



--------------------------------------------------------------------------------



 



          TERMS OF INVOLUNTARY SEPARATION           BETWEEN PAUL A. TOBACK AND
BALLY TOTAL FITNESS HOLDING CORPORATION          
 
      coverage will continue for so long as Toback may be subject to liability,
in connection with any acts or omissions occurring during his employment, under
any statute of limitations, laches or administrative law.
 
       
9.
  Nondisparagement   Toback will not disparage Bally at any time after the
Effective Date.      
 
      Bally will not disparage Toback at any time after the Effective Date. For
such purpose, “Bally” means only (i) Bally via any press release or other
intentionally published comments by any representative of Bally and (ii) any
executive officer or member of the Board of Directors of Bally.
 
       
10.
  Professional Fees   Bally will pay all attorneys fees and litigation costs
incurred by Toback in connection with any dispute to enforce these Terms of
Involuntary Separation, provided that Toback prevails on a material issue in
dispute.
 
       
11.
  280G/Excise Tax   Bally reaffirms its obligation to provide Toback a tax
gross-up pursuant to Section 8 of his Employment Agreement, dated August 24,
2004, if any amounts payable under these Terms of Involuntary Separation, or
otherwise, are subject to excise tax under Section 4999 of the Internal Revenue
Code.
 
       
12.
  Cooperation   Toback will be available, to the extent it does not unreasonably
interfere with his other full-time business endeavors, to assist Bally in
connection with any threatened or actual litigation and in the transition of his
duties and responsibilities for Bally. Bally will pay Toback for all reasonable
and documented expenses incurred (including attorneys fees) in connection with
such assistance.
 
       
13.
  Restrictive Covenants   Toback reaffirms the effectiveness of all restrictive
covenants under Section 5 of the Employment Agreement.

 